BIJUR, J.
This case resolved itself into a question of veracity between plaintiff and defendant. Under those circumstances, the judgment must be reversed, because the learned judge below permitted the plaintiff, over his counsel’s objection, to be cross-examined as follows: “Were you ever arrested for the crime of smuggling?” — and this was repeated in various forms in five or six questions, with answers which, while to my mind they indicate plaintiff’s entire innocence of the charge, were very likely to have seriously prejudiced plaintiff in the eyes of the jury.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event. All concur.